COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







IN THE INTEREST OF N.E.M. and
K.R.M., MINOR CHILDREN,

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00123-CV

Appeal from the

225th Judicial District Court

of Bexar County, Texas 

(TC# 2004EM504018) 



MEMORANDUM  OPINION

	This appeal is before the Court for determination whether it should be dismissed for lack
of jurisdiction.  Appellant, Mr. Goerge Mars, filed a notice of appeal on March 30, 2009.  By
letter dated June 22, 2009, the clerk of this Court notified Mr. Mars of the Court's intent to
dismiss the case for lack of jurisdiction as no final appealable order or judgment appeared in the
record.  On July 1, 2009, Mr. Mars responded to the Court's notice stating his grounds for
appeal, but the response does not state that a final appealable order has been entered in the case,
nor does it include evidence of such an order or judgment.
	Appellate courts generally have jurisdiction over final judgments, and such interlocutory
orders as the legislature deems appealable.  Tex.Civ.Prac.&Rem.Code Ann. § 51.012 and
§ 51.014 (Vernon 2008); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex.App.--El Paso 1997, no pet.).
Given the absence of a final judgment or other appealable order, we dismiss this case for lack of
jurisdiction.


August 12, 2009
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.